Case 1:20-cv-00395-JMS-KJM Document 20 Filed 11/16/20 Page 1 of 5        PageID #: 108




  PAUL ALSTON         1126
  GLENN T. MELCHINGER 7135
  DENTONS US LLP
  1001 Bishop Street, Suite 1800
  Honolulu, Hawai`i 96813-3689
  Telephone: (808) 524-1800
  Facsimile: (808) 524-4591
  Email: paul.alston@dentons.com
         glenn.melchinger@dentons.com

  Attorneys for Plaintiffs
  DOE CORPORATION 1
  and DOE CORPORATION 2

                         IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF HAWAI`I

  DOE CORPORATION 1 and DOE                      Case No. CV 20-00395 JMS-KJM
  CORPORATION 2 ,
                                                 SUPPLEMENTAL
                   Plaintiffs,                   MEMORANDUM REGARDING
                                                 ECF NO. 17 CONCERNING
          vs.                                    PSEUDONYMOUS
                                                 PROCEEDINGS AND
  THE INDIVIDUALS,
                                                 REDACTIONS
  CORPORATIONS, LIMITED
  LIABILITY COMPANIES,                           [ECF Nos. 10, 11, 17]
  PARTNERSHIPS, AND
  UNINCORPORATED ASSOCIATIONS
  IDENTIFIED ON SCHEDULE A
  HERETO,

                   Defendants.




  15805700\000001\115945105\V-1
Case 1:20-cv-00395-JMS-KJM Document 20 Filed 11/16/20 Page 2 of 5               PageID #: 109




       SUPPLEMENTAL MEMORANDUM REGARDING ECF NO. 17
    CONCERNING PSEUDONYMOUS PROCEEDINGS AND REDACTIONS
           Plaintiffs DOE CORPORATION 1 and DOE CORPORATION 2

  (collectively "Plaintiffs") respectfully submit this supplemental memorandum

  concerning the Court's November 2, 2020 EO [ECF 17].

  RESPONSE TO ECF 17

           The Court ordered in ECF 17 that Plaintiffs provide a "strong showing" that

  their proceeding under pseudonyms is proper herein through evidence supporting

  the evasive actions taken by internet stores selling counterfeit goods in other courts

  upon learning of enforcement actions. The Court's order touches exactly on the

  frustration that every plaintiff experiences who seeks to enforce federal trademark

  and other rights against hidden, overseas actors hiding behind a multitude of digital

  storefronts.1

           Extensive litigation has not resulted in Plaintiffs' being able to gather

  specific evidence of the phenomenon of information sharing among sellers and the

  use of court records to avoid lawsuits. That evidence is limited precisely because


      11
        In Plaintiffs' several prior enforcement actions in other federal courts, many
  defendants never appear, defend, or respond to discovery. It is difficult to provide
  substantial or "strong" evidence that the Court seeks in ECF 17 of: (1) the extent
  to which online retailers, including those overseas with websites aimed at the U.S.,
  often without valid brick and mortar addresses, use websites or services that scrape
  court sites to obtain notice of new lawsuits and evade them; and (2) the extent of
  the harm caused by those defendants who evade the effect of these enforcement
  lawsuits and from whom no collection can be obtained even if a default judgment
  is obtained.

                                               1
  15805700\000001\115945105\V-1
Case 1:20-cv-00395-JMS-KJM Document 20 Filed 11/16/20 Page 3 of 5             PageID #: 110




  the internet sellers who successfully evade suit and/or collection do not respond

  and their principals cannot be clearly identified, and communications between the

  infringers are not produced.

          From the Plaintiffs' point of view, the counterfeiters who use multiple online

  stores to evade lawsuits successfully in advance cannot be readily distinguished

  from those who simply fail to appear, or from the numerous defendants subject to

  default judgments from whom Plaintiffs cannot collect. If Plaintiffs were able to

  ascertain the infringing principals beneath the online fronts (or had endless

  budgets, which they do not), Plaintiffs might be able to develop "strong" evidence

  of the evasive tactics that the Court seeks.

          That said, Plaintiffs submit that the existence of, and counterfeiters' apparent

  use of, "seller defense" websites and private seller chatrooms are reasonably well

  known. The existence of such "seller defense" websites and their use to help

  sellers become aware of tactics and watch out for new lawsuits has been featured

  in legal press.2 At least one other rights holder has alleged on information an belief




      2
       One seller defense website Plaintiffs are aware of is discussed in this
  Bloomberg Law piece: https://news.bloomberglaw.com/ip-law/companies-turn-to-
  design-patents-to-fight-overseas-knockoffs (last visited Nov. 16. 2020). As noted
  in the Bloomberg piece, "companies selling knockoff goods have developed a
  sophisticated network" and use chatrooms and various means to "stay alert for new
  lawsuits." See also https://apnews.com/article/08bf331552354071865178bc1cf
  26bf7 (last visited Nov. 16, 2020)("Unfortunately, once you shut one (website)


                                              2
  15805700\000001\115945105\V-1
Case 1:20-cv-00395-JMS-KJM Document 20 Filed 11/16/20 Page 4 of 5             PageID #: 111




  that there are multiple seller defense sites and private chat rooms used to discuss

  tactics to actively evade detection, pending litigation, and potential new lawsuits.3

  This medium (of websites and chatrooms devoted to "defense") is the message

  Plaintiffs hoped the Court would understand.

          In conclusion: After substantial internal debate, Plaintiffs hereby notify the

  Court that they do not intend to continue to litigate further their ability to proceed

  under Plaintiff Doe Corporation pseudonyms in this lawsuit.

          Rather, Plaintiffs intend to re-file their Complaint and proceed on the merits

  in their own names, and to file a motion to temporarily redact a smaller subset of

  information for the limited time a Rule 65 motion for temporary relief is pending.

  Plaintiffs recognize that proceeding pseudonymously in the trademark enforcement

  context presents certain novel issues, and at this point, they have determined it is in

  ///

  ///




  down, they have 10 more ready to open up in a different name." -quoting Bruce
  Foucart of the National Intellectual Property Rights Coordination Center).
     3
       See Swarovski Aktiengesellschaft et al. v. The Partnerships and
  Unincorporated Associations Identified on Schedule A, Case No. 20-cv-00534
  (N.D. Ill. Jan. 23, 2020), Compl. at Par. 26. https://www.docketbird.com/court-
  documents/Swarovski-Aktiengesellschaft-et-al-v-The-Partnerships-and-
  Unincorporated-Associations-Identified-on-Schedule-A/COMPLAINT-filed-by-
  Swarovski-Aktiengesellschaft-Swarovski-North-America-Limited-Filing-fee-400-
  receipt-number-0752-16646766/ilnd-1:2020-cv-00534-00001 (visited Nov. 16,
  2020).

                                             3
  15805700\000001\115945105\V-1
Case 1:20-cv-00395-JMS-KJM Document 20 Filed 11/16/20 Page 5 of 5            PageID #: 112




  their interests simply to proceed against the infringers on the merits instead of

  engaging in a prolonged effort to brief and prove up those issues.

                   Dated: Honolulu, Hawai`i, November 16, 2020.


                                            /s/ Glenn T. Melchinger
                                          PAUL ALSTON
                                          GLENN T. MELCHINGER
                                          Attorneys for Plaintiffs
                                          DOE CORPORATION 1 and
                                          DOE CORPORATION 2




                                            4
  15805700\000001\115945105\V-1
